Citation Nr: 0010233	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected Bell's palsy of the left side of the face, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in New York, New York, which denied a claim by the 
veteran seeking entitlement to an increased (compensable) 
disability rating for service-connected Bell's palsy of the 
left side of the face.  In a February 1994 RO Hearing 
Officer's decision, the veteran was granted a 10 percent 
rating for Bell's palsy, which was implemented by the RO in a 
May 1994 rating decision.  

In a November 1997 decision, the Board held that the veteran 
was not entitled to a disability rating in excess of 10 
percent for his service-connected Bell's palsy.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly Court of Veterans Appeals) 
(Court).  In May 1998, the Court approved a Joint Motion for 
Remand to the Board and to Stay Proceedings (Joint Motion).  
The Joint Motion was to vacate the November 1997 Board 
decision and to remand the case for further development.  The 
Board remanded this case back to the RO in October 1998 and, 
again, in August 1999, for further evidentiary development.  
The case is now again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's Bell's palsy is characterized as neuralgia 
of the 7th cranial nerve.  It is manifested by mild left 
facial weakness, numbness, and pain, with severe left facial 
pain on cold winter days.

3.  The evidence does not show complete paralysis of the 7th 
cranial nerve, neuritis, or symptoms reflective of severe 
incomplete paralysis of that nerve.

4.  The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected Bell's palsy of the left side of the 
face have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Codes 8207, 8307, 8407 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim for an 
increased disability rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Here, the veteran established service-
connection for Bell's palsy of the face and has asserted that 
his condition is worse than currently rated.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the claim is well grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided several VA examinations of his 
disability, a personal hearing at the RO, and the opportunity 
to submit any evidence in support of his claim.  In addition, 
the Board remanded this case back to the RO for additional 
evidentiary development, pursuant to the October 1998 Joint 
Remand.  Presently, the Board finds no evidence in the claims 
file indicating that there may be pertinent evidence 
available but not yet of record.  Thus, it finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records do not note any Bell's palsy at the 
time of the veteran's entry into service, according to an 
April 1951 induction medical examination report.  Medical 
records show that the veteran was hospitalized for Bell's 
palsy in January 1952.  A final admission summary reflects 
that he had left facial paralysis with loss of sense of taste 
at the tip of the tongue.  Diagnosis was "nerve neuropathy 
due to a virus infection."  He was treated with heat therapy 
and his condition improved, although he indicated complaints 
of a "tearing" left eye.  No further treatment for Bell's 
palsy or other facial paralysis is shown by the service 
medical records.  A January 1953 evaluation record shows that 
he had no after effects of Bell's palsy and that neurological 
examination of the cranial nerves was "ok."  The conclusion 
was that the veteran had a "complete recovery from Bell's 
palsy."  A December 1953 separation medical report indicates 
no Bell's palsy or other facial paralysis.

No medical treatment for Bell's palsy is shown from December 
1953 to May 1993, a period of approximately 40 years.

A May 1993 VA examination report indicates that the veteran 
had a history of Bell's palsy.  He had "100%" return of 
motor functioning, but had persistent facial (external) and 
rare left buccal hyperalgesia without allodynia, true 
dysesthesia, or hyperpathia.  There was no motor deficit or 
history of synkinesis.  The veteran reported that exposure to 
cold increased his symptoms, and that mastication could also 
increase his sensation of pain.  He also complained of 
associated loss of lingual sensation at times.  Objective 
evaluation revealed neuralgia of the 7th peripheral nerve.  
Cranial nerve examination was normal, except for left V2 
peripheral nerve hyperalgesia to touch and pin prick testing.  
Diagnosis was central pain syndrome secondary to prior Bell's 
palsy, left side of face.

An August 1993 VA outpatient note shows that the veteran had 
a history of Bell's palsy in service, subsequently had good 
return of muscle strength, but thereafter developed sharp 
pain on the left side of his face of 3 to 4 months duration.  
He had previously been treated with Tegretol.  Physical 
examination revealed flickering of his left eye when 
chattering his teeth.  He had good 7th nerve motor strength.  
There was mild tenderness over the temporomandibular joint on 
the left.  The plan was to resume the use of Tegretol.

At a February 1994 RO hearing, the veteran testified that he 
was using prescription medication to treat his Bell's palsy.  
He indicated treatment in a neurology pain management program 
from June 1993 to September 1993, supported by a VA 
appointment card.  He stated that he had frequent, painful 
attacks of Bell's palsy, especially in the winter months.  
The attacks could last for "weeks and weeks."  He reported 
a loss of sensation on the left side of his face, as well as 
a loss of sense of taste, facial droop, and drooling while 
speaking.  He indicated that he could not go outside for up 
to 6 months of the year due to cold weather and that this 
interfered with his employment.  If he did venture out, the 
cold would cause such pain that he would have to go to the 
hospital.  He also had difficulty blinking and sneezing.

An October 1996 VA cranial nerves examination report 
indicates, according to medical history, that the veteran had 
Bell's palsy in service, was treated with electric 
stimulation, and had a complete recovery of motor function.  
Current complaints were of severe, "knife-like" pain in the 
left V2-V3 territories of the face, which worsened with 
exposure to cold air.  A prior trial with pain medication 
(Tegretol) was of little benefit to his pain.  There was no 
history of excessive tearing while eating, though chewing 
sometimes worsened the pain.  There were no other neural 
complaints.  Objective examination revealed increased 
sensation to light touch and pin prick over the left V1 
through V2 territories.  Facial power and corneal sensation 
were completely normal.  The disorder was classified as 
neuralgia of the left 7th nerve.  Diagnosis was "central 
pain syndrome following left idiopathic facial paralysis, not 
responsive to carbamazepine."

In a February 1997 letter, the veteran discounted the 
conclusions of the May 1993 and October 1996 VA examination 
reports, because his attacks were precipitated by extreme 
cold and he was not under attack at the time of those 
examinations.

A February 1999 letter from the veteran indicates that he 
desired scheduling of VA examination due to the fact that the 
weather was sub zero with winds.

A March 1999 VA examination report reflects that the veteran 
had decreased touch and pin prick at left V2 and V3 
territories, with slight V1 facial asymmetry with droop of 
right side of mouth.  The veteran innervated his forehead, 
orbicularis oculus, and facial muscles well.  There were no 
trigger points or atrophy.  Diagnosis was residuals of 
idiopathic left Bell's palsy with minor residual weakness and 
more disabling intolerance to cold.

The most recent medical evidence is an October 1999 VA 
examination report.  It reflects that the claims file was 
reviewed prior to the examination.  It is noted that the 
veteran's residual palsy was "incomplete," involving 
"minor residual weakness."  His main disability was not 
weakness, but left V2 and V3 pain with cold-blowing wind on 
his face.  The pain was moderate to severe, transient, and 
improving within minutes of entering a warm environment.  The 
temperature had to be 5 to 10 degrees Fahrenheit and include 
strong winds to cause pain.  The pain was totally disabling 
when he had it, but usually did not affect him during most of 
the year.  Physical examination revealed mild left facial 
weakness and diminished touch and pin prick over V2 and V3, 
with V1 normal.  Diagnosis was incomplete paralysis of facial 
muscles on the left, with intermittent pain and sensory loss.  
The examiner remarked that it would be impossible to examine 
the veteran when his disability was most disabling, as that 
would require an examination at the time of a frigid, gusty 
winter day.  Verifiable weakness and numbness would not, 
according to the veteran, increase during such days, although 
the pain would.  Since pain was subjective, examining the 
veteran while in great pain or little pain would be useless.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Service connection has been in effect since April 1980, when 
a noncompensable evaluation was assigned.  The veteran's 
service-connected Bell's palsy of the left side of his face 
was rated by the RO pursuant to Diagnostic Code 8207.  
38 C.F.R. § 4.124a, Diagnostic Code 8207  (1999).  That code 
specifically pertains to disabilities involving paralysis of 
the 7th (facial) cranial nerve.  It provides that an 
evaluation for facial cranial nerve paralysis is dependent 
upon the relative degree of loss of innervation of the facial 
muscles.  Id.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent 
evaluation requires complete paralysis.  Id.

After review of the medical evidence, the Board finds that 
the veteran's Bell's palsy warrants its current 10 percent 
disability rating.  His symptoms of Bell's palsy consist 
mainly of mild, left-sided facial pain and a slight drooping 
of the right side of his mouth.  This pain worsens with 
exposure to extreme cold, blustery weather during the winter 
months.  During these times, the pain is severe, but it is 
transient, improving within minutes of entering a warm 
environment.  During the severe attacks, the veteran has 
drooling, a loss of facial sensation, difficulty with chewing 
and talking, and pain on sneezing.  For most of the year, the 
veteran is not affected with the severe attacks of pain.  In 
addition, his Bell's palsy does not involve any motor 
dysfunction and no other neural complaints.  The evidence 
indicates that there is no allodynia, synkinesis, true 
dysesthesia, or hyperpathia.  The evidence also indicates no 
excessive tearing during eating, normal facial power and 
corneal sensation, and good innervation of his forehead, 
orbicularis oculus, and facial muscles.  The veteran alleges 
that, during the winter months, he has to stay indoors, which 
affects his ability to maintain employment.  He indicates 
that, when he goes outdoors, the pain is so bad that he has 
to go to the hospital.  The medical evidence of record shows 
no visits to the hospital for facial pain.  Overall, the 
Board is of the opinion that the veteran's Bell's palsy 
consists of "moderate" residuals, entitling him to a 10 
percent disability rating pursuant to Diagnostic Code 8207.  
Id.  He has no motor deficits, facial muscle atrophy, or 
other signs of Bell's palsy.  He does have facial pain, 
which, during certain periods of time in the winter, is 
"moderate to severe."  However, during the majority of the 
time, his symptoms are only "mild" or "minor."  As such, 
the Board finds that his overall disability picture is not 
that of "severe" paralysis of the 7th cranial nerve.  Id.  
Therefore, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 8207.  Id.

The Board's conclusion is supported by the majority of the 
evidence of record.  The medical evidence repeatedly 
indicates that the nature of the veteran's Bell's palsy is 
"neuralgia" of the 7th cranial nerve.  This is indicated in 
both the May 1993 and October 1996 VA examination reports.  
Neuralgia of any of the peripheral nerves, "characterized by 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis."  38 C.F.R. 
§ 4.124  (1999); see 38 C.F.R. § 4.124a, Diagnostic Code 8407  
(1999).  The veteran's current 10 percent rating corresponds 
to moderate incomplete paralysis of the 7th cranial nerve.  
The consistent classification of his disability as neuralgia 
supports this rating.  A higher rating requires the presence 
of "neuritis," which has never been diagnosed.  Neuritis is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at time excruciating.  
38 C.F.R. § 4.123  (1999); see 38 C.F.R. 
§ 4.124a, Diagnostic Code 8307  (1999).  Here, the Board 
recognizes that the veteran has pain that is, at times, 
excruciating.  However, it is not constant and he does not 
have a loss of reflexes or muscle atrophy.  As such, a rating 
in excess of 10 percent is not warranted.  Id.

The Board recognizes that this case was the subject of a 
Joint Remand, and that the Joint Remand was issued in order 
that the veteran's facial paralysis be examined when most 
disabling, given that it was subject to intermittent 
exacerbation.  See Bowers v. Brown, 2 Vet. App. 675  (1992); 
Ardison v. Brown, 6 Vet. App. 405  (1994).  The Board finds 
that this directive has been substantially fulfilled.  
Specifically, the claims file shows that the veteran 
requested VA examination in February 1999, because, at that 
time, the weather was extremely cold and windy.  He underwent 
VA examination less than 1 month later, in March 1999.  
Moreover, the severity of his cold-weather exacerbations was 
addressed in the October 1999 VA examination report.  There, 
the examiner remarked that it would be impossible to examine 
the veteran when his disability was most disabling, because 
it was only when subjected to extremely cold weather.  Even 
then, symptoms improved within minutes of entering a warm 
environment.  This situation differs from those addressed in 
Bowers and Ardison, supra.  In those cases, the veteran's 
disability was a skin disorder that had predictable periods 
of exacerbation during which examination could be performed.  
Id.  Here, the examiner stated that the veteran's only major 
symptom was left-sided facial pain, that the pain occurred 
only when the veteran was in extremely cold, windy weather, 
and that it improved rapidly after entering a warm 
environment.  Furthermore, the pain, by its nature, was a 
subjective manifestation.  Thus, it would be "useless" to 
examine the veteran during such an exacerbation, as only his 
subjective complaints of pain would differ.  The Board has 
accepted that, during intermittent periods of extremely cold 
weather, the veteran's facial pain is severe.  It has 
considered this fact in its determination, supra.

The Board notes that the veteran has argued, in essence, that 
he is entitled to an extraschedular rating.  The law provides 
that:

The Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1999).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court held that 38 C.F.R. § 3.321(b)(1) did 
not preclude the Board from affirming an RO conclusion that a 
claim did not meet the criteria for extraschedular 
submission, nor from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, because the question of an extraschedular 
rating is a component of the appellant's claim and the 
appellant had full opportunity to present the increased 
rating claim before the RO.  Bagwell, 9 Vet. App. at 339. 

In this case, the Board finds no exceptional circumstances 
rendering inapplicable the schedular disability rating 
standards.  The Rating Schedule reflects the average 
impairment in earning capacity resulting from service-
connected disabilities, 38 C.F.R. § 4.1  (1999), and no 
evidence in the claims file suggests that the veteran's 
Bell's palsy falls outside that contemplated by the Rating 
Schedule.  Specifically, the evidence does not show 
hospitalization for Bell's palsy.  In addition, marked 
interference with employment is not shown.  Hence, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); 38 U.S.C. § 1155  (1999); 38 C.F.R. 
§§ 3.321(b), 4.1  (1999).

In light of the above, the veteran's claim is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991); 38 C.F.R. 
§ 4.3 (1999).


ORDER

An increased disability rating for service-connected Bell's 
palsy of the left side of the face is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


